On May 14,1997, this court permanently disbarred respondent, Stanley Brown, Attorney Registration No. 0041489, last known business address in Covington, Kentucky. On May 15, 1998, relator, Cincinnati Bar Association, filed a motion for order to show cause why respondent should not be held in contempt for failing to obey this court’s May 14, 1997 order. Upon consideration thereof,
*1446IT IS ORDERED by this court that the motion be, and is hereby granted to the extent that respondent show cause by filing a written response with the Clerk of this court on or before twenty days from the date of this order why respondent should not be held in contempt.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this ease shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.